Citation Nr: 0504813	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-12 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease, to include a claim for a pulmonary 
disorder as a manifestation of an undiagnosed disorder.

2.  Entitlement to service connection for vitiligo.

3.  Entitlement to an initial compensable evaluation for 
chronic fatigue as a manifestation of an undiagnosed illness.

4.  Entitlement to an initial evaluation in excess of 10 
percent for generalized arthralgias as manifestations of an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1976 to December 
1978 and from November 1990 to June 1991, to include service 
in the Southwest Asia theater of operations during the 
Persian Gulf War period, as well as unverified reserve 
component service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied a claim of entitlement to 
service connection for chronic obstructive pulmonary disease, 
to include a claim for a pulmonary disorder as a 
manifestation of an undiagnosed disorder, and for vitiligo, 
and which granted service connection for chronic fatigue as a 
manifestation of an undiagnosed illness and for generalized 
arthralgias as manifestations of an undiagnosed illness.  The 
RO assigned an initial noncompensable evaluation for chronic 
fatigue and a 10 percent initial evaluation for arthralgias.  
In December 2002, the veteran disagreed with the denials of 
service connection and disagreed with the initial evaluations 
assigned for chronic fatigue and for arthralgias.  The RO 
issued a statement of the case (SOC) in March 2003, and the 
veteran's timely substantive appeal was received in April 
2003.

The claims of entitlement to service connection for chronic 
obstructive pulmonary disease, to include a claim for a 
pulmonary disorder as a manifestation of an undiagnosed 
disorder, and for vitiligo are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained and the duty to assist has been 
met.

2.  The veteran's statements establish that he has not sought 
medical treatment for his service-connected generalized 
arthralgias and chronic fatigue due to undiagnosed illnesses, 
or any manifestation thereof; he does not require medications 
for control of his symptoms; and, he has not had periods of 
incapacitation, although he must pace himself and takes naps 
after strenuous activity.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
chronic fatigue as a manifestation of an undiagnosed illness 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.88b, Diagnostic Codes 
8863-6354 (2004).

2.  The criteria for an initial evaluation in excess of 10 
percent for undiagnosed illness manifested by generalized 
arthralgias are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.40, 4.45, 
4.71a, Diagnostic Codes 8850-5003 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to higher initial 
evaluations for his service-connected chronic undiagnosed 
illnesses and the manifestations of the disabilities.



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), enacted in November 2000, 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

This claim was filed after the VCAA was enacted, and the VCAA 
is applicable to this claim.  See Holliday v. Principi, 
14 Vet. App. 282-83 (2001) (the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim).  Accordingly, 
the Board must insure compliance with the provisions of the 
VCAA in regard to this claim.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In compliance with the VCAA, in January 2001, shortly after 
receipt of the veteran's claims earlier that month for 
service connection for undiagnosed illnesses, the RO issued a 
letter which advised the veteran of VA's duty to assist him 
to obtain evidence, advised him that a VA disability 
examination would be scheduled, advised him of the evidence 
required to substantiate his claims, and the types of 
evidence that VA could assist him to obtain, among other 
advice to the veteran.  

The rating decision issued in February 2002 provided the 
criteria for establishing service connection and explained 
the criteria for the assignment of the initial evaluations 
for the disabilities for which service connection had been 
awarded.  The SOC issued in March 2003 provided the veteran 
with the full text of 38 C.F.R. § 3.159, as well as the 
regulations at 38 C.F.R. §§ 3.303, 3.307, 3.309, and 3.317 
governing service connection, and the provisions at § 3.321 
governing extraschedular evaluations.  

It is noted that the United States Court of Appeals for 
Veterans Claims (Court) decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  In this case, a notice complying 
with the provisions of the VCAA was provided to the veteran 
prior to the initial unfavorable AOJ decision.  

As noted above, the veteran has been provided with the 
complete text of 38 C.F.R. § 3.159(b).  This information has: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; (3) informed the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) advised the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, by 
providing the complete text of 38 C.F.R. § 3.159(b)(1).  
Thus, if there was any defect in the notice provided to the 
veteran prior to the initial AOJ adjudication, that defect 
was cured in the notifications thereafter.

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication may proceed, 
consistent with the VCAA.  The record demonstrates that 
remand for further action in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 541 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has fully satisfied its 
duties to inform and assist the veteran as to the claims at 
issue here.  

Factual background

The veteran served in the Persian Gulf for slightly less than 
three months during his period of service from November 1990 
to June 1991.  On Persian Gulf registry examination conducted 
prior to October 25, 2000, findings of fatigue and 
arthralgias were noted.  

At his VA examination in December 2001, the veteran denied 
that he was under medical treatment for any disorder or for 
the symptoms for which he was seeking service connection.  
The veteran reported generalized muscle weakness, especially 
in the arms bilaterally, lasting up to 24 hours after 
exercise.  He reported that he would have to lie down and 
sleep to recover from mowing the lawn.  He reported migrating 
pain in various joints, including the ankles, wrists, elbows, 
and right hip.  He reported that he had no restrictions in 
activities of daily living.  He denied having any episode of 
incapacitation related to his fatigue.  He denied taking any 
medications for his fatigue.  He reported that he did have to 
be careful to pace himself on his job to prevent fatigue, as 
his job required a lot of walking.  He also reported that he 
had to pace himself at home, and decrease the amount of 
chores he could do, as a result of his fatigue.  

The veteran denied being under any medical treatment for or 
taking any medication for wrist pain, which occurred daily.  
The veteran denied any limitation as a result of elbow pain, 
other than inability to lift objects weighing more than 30 
pounds.  He stated that his right hip pain flared up three or 
four times per week.  The veteran had no redness, swelling, 
tenderness, point tenderness, or limitation of range of 
motion of any joint.  The only objective abnormality found 
was a calcaneus spur of the left foot.  The examiner 
concluded that the veteran had chronic fatigue of unknown 
etiology, for which there was no known clinical diagnosis.  
The examiner also concluded that the veteran had arthralgias 
of unknown etiology and no known clinical diagnosis, and that 
pain related to the arthralgias caused mild functional 
impairment.  

On objective examination, the range of motion of the 
veteran's wrists bilaterally included flexion to 90 degrees, 
hyperextension to 70 degrees, ulnar movement to 30 degrees 
and radial movement of 20 degrees.  Range of motion of the 
elbows bilaterally was to flexion of 160 degrees and 
extension to 180 degrees.  Range of motion of the right hip 
included flexion to 120 degrees, extension to 30 degrees, 
internal rotation to 40 degrees, external rotation to 45 
degrees, abduction to 30 degrees, and abduction to 45 
degrees.  Range of motion of the knees was from extension to 
0 degrees through flexion to 140 degrees bilaterally.  Ankle 
motion included plantar flexion to 45 degrees, dorsiflexion 
to 20 degrees, eversion to 20 degrees, and inversion of 30 
degrees.

After the RO granted service connection for fatigue and for 
arthralgias, the veteran disagreed with the assigned initial 
evaluations, in a statement dated in December 2002.  The 
veteran provided only a general statement that the assigned 
evaluations did not reflect the severity of impairment.  He 
did not provide any specific examples of disability and did 
not identify any medical provider or additional medical 
evidence.

In his April 2003 substantive appeal, the veteran indicated 
that he believed his symptoms were worse than at the time of 
the VA examination.  He did not, however, provide any 
specific example of any way in which any service-connected 
disability had been more disabling, and he did not indicate 
that he was under medical treatment, was taking any 
medication, or had been incapacitated.

In October 2003, the veteran provided a statement which 
indicated that his undiagnosed chronic illnesses, including 
chronic fatigue and general arthralgias, had "gotten worse 
since the last time I was at the V.A. Hospital."  He 
indicated that the records of his first evaluation were at 
the Oklahoma City VA Medical Center.  He did not, however, 
indicate that he had any additional, more recent clinical 
records.  The veteran signed and attached a "Waiver of 30-
Day Development," which states, "I do not have any 
additional medical evidence and you may go ahead and process 
my claim."  
 
Applicable law and regulations

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule).  The evaluations system in 
the Rating Schedule is based, as far as practical, on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Whenever, as here, the veteran timely appealed the rating 
initially assigned for the disability at issue, just after 
establishing his entitlement to service connection for that 
disability, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since filing his 
claim when the disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999). 

Pursuant to 38 C.F.R. § 4.88b, Diagnostic Code (DC) 6354, 
chronic fatigue syndrome is rated 10 percent disabling when 
there are debilitating fatigue and cognitive impairments 
(such as inability to concentrate, forgetfulness, or 
confusion) which waxes and wanes, but results in periods of 
incapacitation of at least one but less than two weeks total 
duration per year, or symptoms controlled by medication.  A 
20 percent disability evaluation is warranted for 
debilitating fatigue and cognitive impairments (such as 
inability to concentrate, forgetfulness, or confusion) which 
are nearly constant and restrict routine daily activities by 
less than 25 percent of the pre-illness level, or which wax 
and wane, resulting in periods of incapacitation of at least 
two but less than four weeks total duration per year.  For 
the purpose of evaluating this disability, the condition will 
be considered incapacitating only while it requires bed rest 
and treatment by a physician.  38 C.F.R. § 4.88b, DC 6354, 
Note.

The veteran's multiple joints disability is rated under 
38 C.F.R. § 4.71a, DC 8850-5003.  The provisions of 38 C.F.R. 
§ 4.71a, DC 5003, degenerative arthritis, state that 
degenerative arthritis established by radiologic findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  DC 5003 further states that, where limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion, to be combined, not 
added, under DC 5003.  Full range of motion for the 
shoulders, wrists, knees, hips, and ankles is specified at 
38 C.F.R. § 4.71, Plates I and II.

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10.  

Normal range of motion of the knee is to 140 degrees of 
flexion and normal extension is to 0 degrees.  38 C.F.R. § 
4.71, Plate II.  Under DC 5260, which provides the criteria 
used to evaluate disability due to limitation of flexion, a 
10 percent rating is for application when flexion is limited 
to 45 degrees, and a 20 percent rating is for application 
when limited to 30 degrees.  Under DC 5261, which provides 
the criteria used to evaluate disability of the knee due to 
limitation of extension, a 10 percent rating is for 
application when limited to 10 degrees, and a 20 percent 
rating is for application when limited to 15 degrees.  

Normal range of motion of the elbow includes extension to 0 
degrees and flexion to 145 degrees.  DC 5206 provides for a 
10 percent evaluation where limitation of flexion in the 
forearm is to 100 degrees and a 20 percent evaluation where 
flexion is limited to 90 degrees.  38 C.F.R. § 4.71a, DC 
5206.  Under DC 5207, a 10 percent evaluation is warranted 
where extension is limited to 45 degrees, and a 20 percent 
evaluation is warranted where the extension is limited to 60 
degrees. Under DC 5213, a compensable evaluation for 
limitation of motion in supination requires limitation to 30 
degrees or less, or where pronation is lost beyond the last 
quarter of the arc.

Normal dorsiflexion of the wrist is from 0 to 70 degrees, and 
normal palmar flexion is from 0 to 80 degrees.  38 C.F.R. § 
4.71a, Plate I.  Normal ulnar deviation of the wrist is from 
0 to 45 degrees, and normal radial deviation is from 0 to 20 
degrees.  Under the criteria for limitation of motion of the 
wrist, a 10 percent disability evaluation is assigned for 
either the major or minor hand with dorsiflexion less than 15 
degrees or palmar flexion limited in line with the forearm.  
38 C.F.R. § 4.71a, DC 5215. 

As set forth at 38 C.F.R. § 4.71, Plate II, the normal range 
of motion of the ankle is from 0 to 20 degrees of 
dorsiflexion, and from 0 to 45 degrees of plantar flexion.  
Under the criteria found at 38 C.F.R. § 4.71a, DC 5271, a 10 
percent evaluation is assigned for moderate limitation of 
motion of the ankle, and a 20 percent evaluation is warranted 
for marked limitation of motion. 

38 C.F.R. § 4.71a, Plate II, shows that normal flexion of the 
hip is to 125 degrees and that normal abduction of the hip is 
to 45 degrees.  Under DC 5251, limitation of extension of the 
thigh to 30 degrees warrants a 10 percent evaluation.  Under 
DC 5252, a noncompensable disability evaluation is assigned 
for flexion of the thigh greater than 45 degrees and a 10 
percent disability evaluation is assigned for flexion of the 
thigh limited to 45 degrees.  For the next higher 20 percent 
disability evaluation, there must be limitation of flexion to 
30 degrees.  For a 30 percent evaluation, there must be 
limitation of flexion to 20 degrees.  Pursuant to DC 5253, a 
noncompensable disability evaluation is warranted for 
limitation of rotation of the thigh, with ability to toe-out 
more than 15 degrees, and a 10 percent disability evaluation 
is assigned for limitation of rotation, with an inability to 
toe-out in excess of 15 degrees.  A 10 percent disability 
evaluation is also assigned where there is limitation of 
adduction such that one cannot cross their legs.  A 20 
percent disability evaluation is warranted for limitation of 
abduction, where motion is lost beyond 10 degrees.  There is 
no higher disability evaluation under DC 5253.  38 C.F.R. § 
4.71a, DC 5253. 

Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45.  An 
evaluation may be based on either actual limitation of motion 
or the functional equivalent of limitation of motion due to 
less or more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).

Analysis

1.  Claim for compensable evaluation for fatigue

The veteran's statements establish that he has not had any 
period of incapacitation due to fatigue, although he takes a 
nap to recover following a period of strenuous exercise, such 
as mowing the lawn.  He has not contended that he has 
impairment of the ability to concentrate or has manifested 
episodes of forgetfulness or confusion.  He has stated that 
fatigue requires him to nap to recover from strenuous 
exercise, and to pace himself, but he denied periods of 
incapacitation.  

The rating criteria for chronic fatigue syndrome specify that 
a 10 percent evaluation may be awarded when there is 
debilitating fatigue and cognitive impairment.  There is no 
medical evidence that the veteran has any cognitive 
impairment, nor is there any lay contention by the veteran 
that he has cognitive impairment.  In the absence of 
cognitive impairment, the veteran's symptoms of fatigue do 
not meet the criteria for a compensable, 10 percent 
evaluation.

Moreover, the veteran does not contend that he has required 
bed rest for his fatigue, other than requiring occasional 
additional naps.  The regulation specifies that fatigue may 
be considered incapacitation only while it requires bed rest 
and treatment by a physician.  The Board does not consider 
the period of a nap "bed rest."  The veteran has indicated 
that he has not required medical treatment or medications for 
his fatigue.  Thus, the criteria for incapacitation, so as to 
warrant a 10 percent evaluation, have not been met.

In short, the veteran does not meet any criterion for a 10 
percent evaluation for fatigue, since he does not have 
incapacitation as contemplated by the regulation and does not 
have medical evidence of cognitive impairment.  In the 
absence of any criterion for a 10 percent evaluation for 
chronic fatigue syndrome, the Board finds that a compensable 
evaluation for fatigue as a manifestation of an undiagnosed 
illness is not met.  The evidence in not in equipoise to meet 
the criteria for a compensable, 10 percent evaluation, and 
the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable 
evaluation.  The claim must be denied.

2.  Claim for initial evaluation in excess of 10 percent for 
arthralgias

The criteria for a 10 percent evaluation under DC 5003 for 
arthritis of a major joint requires confirmation of arthritis 
on radiologic examination.  In this case, there is no 
radiologic evidence that the veteran has objective 
manifestations of arthritis on radiologic examination of any 
joint.  Thus, the veteran is not entitled to a 10 percent 
evaluation for arthritis of any joint under DC 5003.  It 
follows, then, that the veteran is not entitled to an initial 
evaluation in excess of 10 percent based on the fact that he 
has arthralgias of several major joints.  

Disability of a joint may also be evaluated based on 
limitation of motion.  In this case, although the veteran 
complains of arthralgia, that is, pain, in multiple joints, 
he has not contended that he has limitation of motion of any 
joint, although he complains of pain on use.  However, the 
Board has considered whether the veteran is entitled to an 
evaluation in excess of 10 percent for generalized 
arthralgias, or to an initial, compensable, 10 percent 
evaluation for a joint affected by limitation of motion.  In 
this regard, the Board notes that the veteran complains of 
pain primarily migrating through the ankles, wrists, hands, 
elbows, and right hip.

As noted above, in the discussion of applicable regulations, 
normal range of the ankle is from zero to 20 degrees of 
dorsiflexion and from zero to 45 degrees of plantar flexion.  
In this case, the examiner, on objective evaluation, noted 
that the veteran's range of ankle motion was from zero to 20 
degrees of dorsiflexion and from zero to 45 degrees of 
plantar flexion.  Since the veteran's range of motion of the 
ankles is normal, a separate, compensable evaluation for 
arthralgias with limitation of motion of either ankle is not 
warranted.

As noted above, in the discussion of applicable regulations, 
normal flexion of the knee is to 140 degrees and normal 
extension is to 0 degrees.  The observed range of motion of 
the veteran's knees bilaterally in this case was from 0 
degrees of extension to 140 degrees of flexion.  Since the 
veteran's range of motion of the knees is normal, a separate, 
compensable evaluation for the veteran's service-connected 
arthralgias based on limitation of motion of either knee is 
not warranted.

As noted above, in the discussion of applicable regulations, 
normal range of motion of the wrist includes dorsiflexion 
from zero to 70 degrees, palmar flexion from zero to 80 
degrees, ulnar deviation from zero to 45 degrees, and radial 
deviation from zero to 20 degrees.  In this case, the 
veteran's observed palmar flexion was to 90 degrees, 
dorsiflexion (hyperextension) was to 70 degrees, ulnar 
deviation was to 30 degrees, and radial deviation was to 20 
degrees, reflecting that the veteran had essentially normal 
range of motion, with slight limitation of ulnar deviation.  
However, that slight limitation of ulnar deviation does not 
constitute a compensable limitation of motion of the wrist, 
and an initial evaluation in excess of 10 percent for an 
undiagnosed illness manifested by arthralgias is not 
warranted on the basis of limitation of motion of either 
wrist.

The applicable regulations reflect that normal extension of 
the elbow is to 0 degrees and normal flexion is to 145 
degrees.  The veteran was able to flex to 160 degrees and 
extend the elbow to 180 degrees, establishing that no 
limitation of elbow motion was observed.  The veteran is not 
entitled to an initial evaluation in excess of 10 percent for 
arthralgia based on limitation of motion of either elbow.   

The applicable regulations reflect that normal hip flexion is 
to 125 degrees and extension is to 0 degrees.  Normal hip 
abduction is to 45 degrees.  In this case, the veteran's 
observed right hip flexion was to 120 degrees, or 5 degrees 
less than the normal range of motion specified by regulation.  
The veteran's right hip abduction was to 45 degrees, meeting 
the criteria for normal hip abduction.  The minimal 
limitation of flexion of the right hip does not establish 
entitlement to a compensable evaluation for limitation of 
motion of the hip.  The veteran is not entitled to an initial 
evaluation in excess of 10 percent for arthralgia based on 
limitation of motion of the right hip.

Thus, there is no medical evidence that the veteran has 
compensable limitation of motion of any joint the veteran 
indicated was affected by arthralgia, to include the ankles, 
wrists, elbows, or right hip.  Therefore, the veteran is not 
entitled to an increased evaluation in excess of 10 percent 
for arthralgia, or to a separate compensable evaluation for 
any joint, based on limitation of motion.

The RO has assigned a 10 percent initial evaluation for the 
veteran's arthralgia, based on the veteran's complaints of 
pain, under 38 C.F.R. §§ 4.40 and 4.45, since those 
regulations require consideration of functional impairment, 
and there is medical evidence of mild functional impairment 
due to pain.  However, the examiner specifically 
characterized the functional impairment due to pain as mild.  
The veteran noted that his joint pain precluded him from 
lifting objects of more than 30 pounds.  The impairments 
noted, even considering pain, do not warrant an evaluation in 
excess of 10 percent for arthralgias.

In the absence of objective findings of compensable 
limitation of motion of any joint or other objective 
manifestations of joint pain, other than reported mild 
functional limitations, or of any objective evidence of 
pathology of any type, the veteran is not entitled to an 
initial evaluation in excess of 10 percent for arthralgias.  
This evaluation is consistent with the evidence of record 
that the veteran is not under a physician's treatment for 
arthralgia and does not require continuous medication for 
control of arthralgia.  The Board is unable to find any other 
applicable diagnostic code or regulation which would warrant 
an evaluation in excess of 10 percent under the facts of this 
case.  The claim for an increased initial evaluation in 
excess of 10 percent for arthralgias of the joints must be 
denied.
  
Consideration of extraschedular evaluation

The veteran also is not shown to warrant consideration for an 
extraschedular rating for the service-connected disorders at 
issue here.  38 C.F.R. § 3.321(b)(1).  He has not been 
recently or frequently hospitalized for his service-connected 
disorders; he has indicated that he has not sought medication 
or treatment for these disorders or their manifestations, or 
that he takes any medications to control the symptoms.  He 
reports no interference with his employment, i.e., beyond 
that contemplated by his assigned 10 percent evaluation for 
arthralgia.  There is no evidence of any symptom which 
renders impractical the application of the regular schedular 
standards.  Consequently, the Board agrees with the RO that 
no increase in the veteran's initial evaluations for 
undiagnosed disorders is warranted on an extraschedular 
basis, and the Board does not have to remand this case to the 
RO for further consideration of this issue.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


ORDER

The appeal for an increased (compensable) initial evaluation 
for service-connected chronic fatigue is denied.

The appeal for an increased initial evaluation in excess of 
10 percent for service-connected arthralgias is denied.
 

REMAND

The veteran contends that he has a pulmonary disorder, for 
which a diagnosis of chronic obstructive pulmonary disorder 
(COPD) has been assigned, as a result of 


his military service, possibly as a manifestation of an 
undiagnosed illness.  The examiner who conducted a December 
2001 VA examination noted that pulmonary function tests were 
ordered.  No report of pulmonary function testing is 
associated with the claims file.  The VA examination report 
does not reflect that the VA examiner reviewed the pulmonary 
function testing report.  The VA examination report does not 
include an opinion as to the etiology or onset of the 
veteran's pulmonary disorder, however diagnosed, and does not 
include an opinion as to the likelihood that the veteran's 
pulmonary disorder is a manifestation of an undiagnosed 
illness.  The VCAA requires that medical opinion be obtained, 
if necessary to determine a claim.  Further factual 
development, to include obtaining medical opinion which 
addresses the veteran's contentions, is required.

The veteran contends that he contracted vitiligo during his 
Persian Gulf service.  The records reflect that the veteran 
underwent Persian Gulf registry examination, and that 
vitiligo was diagnosed at that time.  However, that 
examination report is not associated with the claims file.  
Appellate review cannot be completed in the absence of that 
report, unless service connection is granted.  However, since 
the veteran's service medical records do not reflect 
diagnosis or treatment of vitiligo in service, it does not 
appear that a grant of service connection is in order at this 
time.  

The Board notes that the veteran is entitled to service 
connection if he establishes that the disorder was manifested 
in service and has been chronic and continuous since that 
time.  The veteran must be afforded the opportunity to 
provide evidence supporting his lay assertion that he noted 
the skin disorder during his service, even though it was not 
medically diagnosed.  The veteran should be advised of the 
types of alternative evidence that might assist him to 
establish his claim.  

Any additional actions which may be required as a result of 
changes in interpretation of the VCAA which may be issued 
after the date of this Board decision should also be 
completed.  See Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  



Accordingly, the appeal is REMANDED for the following 
actions:

1.  Advise the veteran of the evidence 
required to substantiate his claims for 
service connection, including alternative 
types of evidence, and afford the veteran 
an opportunity to provide any additional 
or specific information showing that he 
had a skin disorder proximate to his 
return from Persian Gulf service.  Advise 
the veteran that it is his responsibility 
to identify any evidence of any type he 
wants VA to attempt to obtain.  
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002).  If there are any additional 
documents, reports, or types of records 
which might substantiate his claims, he 
should identify such records.  In any 
event, the veteran should be specifically 
asked to provide any evidence in his 
possession or to identify any evidence 
that might be obtained that might 
substantiate his claims on appeal.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The veteran should be asked to 
provide the names and addresses, and 
appropriate releases for records, of any 
medical care providers who have treated 
him since service for a skin disorder or 
a pulmonary disorder, if such records 
have not yet been associated with the 
claims file.  

The report of a Gulf Registry examination 
conducted prior to October 25, 2000 at 
the Oklahoma City VA Medical Center 
should be obtained.  All VA medical 


records identified by the veteran, all 
reports of pulmonary function testing, 
including testing conducted in connection 
with a December 2001 VA examination, 
should be obtained and associated with 
the claims file.  

3.  The veteran should be advised of 
alternative types of records which might 
substantiate his claims, including any 
employment clinical records reflecting 
when vitiligo was present, pharmacy 
records related to medications or topical 
medications used to treat vitiligo, or 
statements from employers, fellow 
employees, or others who may have 
observed relevant symptoms, and the like.

4.  The veteran should be afforded VA 
dermatological examination as necessary 
to determine the etiology or date of 
onset of vitiligo.  The claims file must 
be made available to and pertinent 
documents therein reviewed by each 
examiner.  The examiner should describe 
in detail the present skin disorder.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should be asked to provide an opinion as 
to the etiology of any current skin 
disorder, and to identify the approximate 
date of onset of the disorder, if 
possible.  The report prepared should be 
typed.

5.  The veteran should be afforded VA 
pulmonary examination as necessary to 
determine the nature and etiology of each 
current pulmonary disorder.  The claims 
file must be made available to and 
pertinent documents therein reviewed by 
each examiner.  Any indicated diagnostic 
tests and studies should be 


accomplished.  The examiner should be 
asked to state the diagnosis which may be 
assigned to each current pulmonary 
disorder, or to provide an opinion as to 
whether the veteran has any current 
pulmonary disorder which may be a 
manifestation of an undiagnosed illness.  
The examiner should provide an opinion as 
to the etiology of each current pulmonary 
disorder present, and should provide an 
opinion as to whether it is at least as 
likely as not that the veteran has a 
current pulmonary disorder which is the 
result of his military service from 
November 1990 to June 1991, to include 
his Persian Gulf service.

6.  After appropriate development has 
been conducted, the claims should be 
readjudicated.  If any decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations.  The 
veteran and his representative should be 
afforded an appropriate period of time 
for response.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


